—In a proceeding pursuant to Real Property Tax Law article 7 to review a real property tax assessment for the 1994-1995 tax year, the Board of Assessors of the Town of Riverhead, the Assessor, and the Board of Assessment Review appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Werner, J.), entered January 12, 1996, which reduced the assessment.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court’s reduction in the assessment for the tax year in question was supported by the evidence and will not be disturbed (see, People ex rel. MacCracken v Miller, 291 NY 55; Matter of Dollar Dry Dock Sav. Bank v Board of Assessors, 166 AD2d 648; see also, 41 Kew Gardens Rd. Assocs. v Tyburski, 70 NY2d 325, 331; Matter of Town of Riverhead v Saffals Assocs., 145 AD2d 423, 424).
We decline to review dicta in the Supreme Court’s decision regarding the potential qualification of employees of the Suffolk County Real Property Tax Service Agency as experts in *596future tax certiorari proceedings (see, Cuomo v Long Is. Light. Co., 71 NY2d 349, 354; cf., Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715). Bracken, J. P., Copertino, Santucci and McGinity, JJ., concur.